Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the RCE filed 11/9/21.
Claims 1-3, 26-28, and 51-52 are pending.
Information Disclosure Statement
The IDS filed 11/16/21 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 26-28, 51-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of the independent claims 1 and 26, the limitation “a second corresponding relationship” is recited which implies that a first corresponding relationship exists.  The claims do not recite a first corresponding relationship and therefore, the scope of the claims is indefinite.  

For purposes of applying prior art, the above-identified vague and indefinite claim limitations have been interpreted to read on the prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 26-28, 51-52 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akkarakaran et al., US 2019/0380156, (“Akkarakaran”).
Independent Claims
Regarding independent claim 1, Akkarakaran teaches the claimed limitations “A method for random access (see Fig. 5), comprising: 
determining, by a terminal device (UE), a first random access manner (see Fig. 5, e.g., a two-step RACH procedure performed by a UE 110 shown in Figs. 1 and 4) for random access (see Fig. 5, step 510); and 
performing, by the terminal device, random access process according to the first random access manner,” (see Fig. 5, step 520) 
wherein the determining, by the terminal device, the first random access manner for random access, comprises: 
determining, by the terminal device, the first random access manner, according to a second corresponding relationship, and a current link quality value between the terminal device and the network device (see paragraph no. 0064 which discloses “UE 110 may measure reference signal received power (RSRP) of a synchronization channel … compare the measured RSRP with a threshold value, and/or select the two-step or four-step RACH procedure based on whether the RSRP value is above or below the threshold value”; this disclosure is supported by the provisional application – see the appendix to the provisional specification under the heading “Coexistence and selection of Two-Step vs Four-Step RACH transmissions”); 
wherein the second corresponding relationship is used to indicate a corresponding relationship between at least one link quality value and at least one random access manner” (see paragraph no. 0064, supra; the appendix discloses “Use 4-step RACH used if RSRP falls below a threshold”) as now recited in claim 1.
Regarding independent claim 26, this independent claim is a corresponding apparatus (i.e. terminal device) claim of the method claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 26, see Fig. 6 for a terminal device (UE 110) having a “processor” (processor 612) and a “memory” (memory 616).
Dependent Claims
Regarding claims 2, 27, Akkarakaran teaches “wherein, at least one of numbers of interactive messages and information carried in the interactive messages, in the random access processes performed by using different random access manners, are different” (see Fig. 5, the two-step and four-step RACH procedures have a different number of steps).
	Regarding claims 3, 28, Akkarakaran teaches “wherein the random access process performed by using the first random access manner is a 4-step random access process or a 2-step random access process” (see Fig. 5, step 510, for a four-step or a two-step RACH procedure).	Regarding claims 51, 52, Akkarakaran teaches “performing, by the terminal device, the random access process, according to the first random access manner, by using a resource (see paragraph no. 0009 of the provisional specification which discloses .
Response to Arguments
Applicant's arguments filed 10/6/21 have been fully considered but they are not persuasive.
Applicant argues, re claims 1 and 26, that Akkarakaran does not qualify as prior art for the newly amended claim limitations since the provisional application of Akkarakaran does not provide support for the cited portions of Akkarakaran.  Therefore, the filing date (10/19/2016) of the provisional application cannot be used as the effectively filed date of the reference.  Rather, the filing date of 6/14/2017  of Akkarakaran must be used as the effectively filed date which is after the effective filing date (1/5/2017) of this application.
Applicant’s arguments are not persuasive.  As can be seen from the provisional specification which includes its appendix, the provisional specification provides ample support for the cited portions of Akkarakaran and therefore, the effectively filed date of the reference is its provisional filing date, 10/19/2016.  
Akkarakaran’s paragraph no. 0064 (“UE 110 may measure reference signal received power (RSRP) of a synchronization channel … compare the measured RSRP with a threshold value, and/or select the two-step or four-step RACH procedure based on whether the RSRP value is above or below the threshold value”) has been relied upon in the rejection above.  This cited portion of Akkarakaran is clearly supported by the appendix to the provisional specification which forms a part of the original disclosure of the provisional application.  In particular, see the paragraph under the heading “Coexistence and selection of Two-Step vs Four-Step RACH transmissions” in the appendix which discloses “E.g., RSRP as measured from synchronization channels or reference signals.  Use 4-step RACH used if RSRP falls below a threshold.” This disclosure in the appendix clearly shows “a corresponding relationship between at least one link quality value (RSRP below a threshold) and at least one random access manner (4-step RACH)” as claimed in claim 1 since the 4-step RACH is selected by the UE if the RSRP of a synchronization signal or reference signal is below a threshold.  In addition, if the RSRP is at or above the threshold, the 2-step RACH is selected by the UE.  Hence, since the provisional application of Akkarakaran provides ample support for the cited portions of Akkarakaran, the effectively filed date of the reference is 10/19/2016 which qualifies Akkarakaran as prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/W.C.K/
Examiner, AU 2414


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414